EXHIBIT 99.3 ATWOOD OCEANICS, INC. AND SUBSIDIARIES ANALYSIS OF REVENUES AND DRILLING COSTS (Unaudited) FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2010 CONTRACT DRILLING REVENUES COSTS (In Millions) ATWOOD HUNTER $ $ ATWOOD FALCON ATWOOD EAGLE ATWOOD SOUTHERN CROSS ATWOOD AURORA VICKSBURG ATWOOD BEACON SEAHAWK RICHMOND OTHER - $ $ FOR THE TWELVE MONTHS ENDED SEPTEMBER 30, 2010 CONTRACT DRILLING REVENUES COSTS (In Millions) ATWOOD HUNTER $ $ ATWOOD FALCON ATWOOD EAGLE ATWOOD AURORA VICKSBURG ATWOOD BEACON SEAHAWK ATWOOD SOUTHERN CROSS RICHMOND OTHER - $ $
